    Case 1:09-cv-08261-DLC-DCF Document 269 Filed 05/10/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- X
                                    :
SECURITIES AND EXCHANGE COMMISSION, :
                                    :
                    Plaintiff,      :
                                    :
               -v-                  :
                                    :                 09cv8261 (DLC)
IRWIN BOOCK, STANTON B.J.           :
DEFREITAS, NICOLETTE D. LOISEL,     :              MEMORANDUM OPINION
ROGER L. SHOSS, and JASON C. WONG, :                    AND ORDER
                                    :
                    Defendants,     :
                                    :
               and                  :
                                    :
BIRTE BOOCK, 1621533 ONTARIO, INC., :
and ALENA DUBINSKY,                 :
                                    :
                    Relief          :
                    Defendants.     :
                                    :
----------------------------------- X

DENISE COTE, District Judge:

     On February 28, 2019, defendant Irwin Boock (“Boock”) and

relief defendant Birte Boock (“Ms. Boock”; together, the

“Boocks”) moved pursuant to Rule 60(b)(6), Fed. R. Civ. P., to

void the judgments entered against them in 2012 and 2015.          For

the following reasons, the motion is denied.

     As explained most recently in an Order of January 22, 2019,

the Securities and Exchange Commission (“SEC”) brought this

civil securities fraud case in 2009 against various defendants

for hijacking over 40 public shell companies.        Neither of the

Boocks answered the complaint, and the Court entered default
    Case 1:09-cv-08261-DLC-DCF Document 269 Filed 05/10/19 Page 2 of 7



judgments against them on March 26, 2010.        In October 2010, the

Boocks moved to set aside the defaults.       On January 25, 2011,

the SEC moved to dismiss the Boocks’ motion to set aside

default, citing Boock’s admission of liability at his January

13, 2011 deposition.    On February 1, 2011, Boock filed an

affirmation asserting that, during the deposition, the SEC

tricked and coerced him into conceding liability under false

pretenses.   In the February 1 affirmation, Boock stated that the

SEC’s trial counsel “could have had me admitting to murders in

countries I had never been to if he so wanted,” and claimed that

allowing an entry of judgment “would be no different than if the

court knowingly allowed an innocent man to executed [sic] for a

crime he did not commit.”

     The Boocks did not answer the complaint and an Order of

June 2, 2011 denied the Boocks’ motions to vacate the default

judgments.   On August 2, 2012, judgment was entered against

Boock in the amount of $8,284,634.       On January 26, 2015,

judgment in the amount of $4,112,987.79, plus a $2.86 million

civil penalty, was entered jointly and severally against Boock

and a codefendant.    The judgments against Boock became final in

August 2015, when the Court of Appeals dismissed Boock’s appeal

from the 2012 and 2015 judgments.       Final judgment was entered

against Ms. Boock in the amount of $828,184 on July 31, 2015.



                                    2
    Case 1:09-cv-08261-DLC-DCF Document 269 Filed 05/10/19 Page 3 of 7



     On November 8, 2017, the Boocks filed motions pursuant to

Rule 60(b)(4), Fed. R. Civ. P., to void the judgments against

them on the basis of the Supreme Court’s decisions in Kokesh v.

SEC, 137 S. Ct. 1635 (2017) and Gabelli v. SEC, 568 U.S. 442

(2013).   An Order of January 22, 2018 denied those motions.             The

Boocks’ motions for reconsideration of the January 22 Order were

denied on February 21, 2018.      On April 1, 2019, the Court of

Appeals affirmed the January 22 Order denying the Boocks’

motions to void the judgments against them.

     The Boocks now move for the second time to void the 2012

and 2015 judgments -- this time pursuant to Rule 60(b)(6).          The

Boocks principally argue that the judgments are void because the

SEC’s trial counsel perpetrated a fraud on the court by

“suborn[ing] perjured testimony from Irwin Boock on the day of

his [January 13, 2011] deposition.”       The Boocks assert that Ms.

Boock’s health condition made Boock vulnerable to coercion and

that, prior to admitting liability, Boock had told the SEC’s

trial counsel that he was innocent and thus an admission of

liability would require him to “lie under oath.”         In essence,

the Boocks’ motion revives the argument Boock made in his

February 1, 2011 affirmation.

     The Boocks’ motion is untimely.       Unlike Rules 60(b)(1)-(3),

Rule 60(b)(6) does not prohibit a party from bringing a motion

more than a year after the entry of judgment in a civil case.

                                    3
    Case 1:09-cv-08261-DLC-DCF Document 269 Filed 05/10/19 Page 4 of 7



See Fed. R. Civ. P. 60(c).     To obtain relief under Rule

60(b)(6), however, a party must demonstrate “extraordinary

circumstances” and show that the relief requested “is not

premised on one of the grounds for relief enumerated in clauses

(b)(1) through (b)(5).”     Liljeberg v. Health Servs. Acquisition

Corp., 486 U.S. 847, 863 (1988).        Because Rule 60(b)(6) and

Rules 60(b)(1)-(5) are “mutually exclusive,” see Stevens v.

Miller, 676 F.3d 62, 67-68 (2d Cir. 2012), “a party may not

avail himself of the broad ‘any other reason’ clause of 60(b) if

his motion is based on [other] grounds . . . .”         Liljeberg, 486

U.S. at 863 n.11 (citation omitted).        “Of particular concern is

that parties may attempt to use Rule 60(b)(6) to circumvent the

one-year time limitation in other subsections of Rule 60(b).”

Stevens, 676 F.3d at 67.

     Although the Boocks bring their motion under Rule 60(b)(6),

their allegations fall squarely within the circumstances

described in Rule 60(b)(3):     “fraud . . . , misrepresentation,

or misconduct by an opposing party.”        Fed. R. Civ. P. 60(b)(3).

As such, it was required to be brought within the one-year time

limitation set forth in Rule 60(c), Fed. R. Civ. P.         The Boocks

filed this motion nearly four years after final judgment was

entered in this case and nine years after Boock’s deposition at

which the alleged misconduct took place.        It is untimely and

must be denied.

                                    4
    Case 1:09-cv-08261-DLC-DCF Document 269 Filed 05/10/19 Page 5 of 7



     Moreover, the Boocks have not asserted any “extraordinary

circumstance” to justify this delay.       See Pioneer Inv. Servs.

Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 393 (1993)

(“To justify relief under subsection (6) [of Rule 60(b)], a

party must show ‘extraordinary circumstances’ suggesting that

the party is faultless in the delay.”)       There can be no claim,

for example, that either of the Boocks lacked knowledge of the

factual basis for this motion until after the entry of judgment.

Cf. Liljeberg, 486 U.S. at 850.      “Simply put,” the Boocks’

motion “is nothing more than a late Rule 60(b)[(3)] motion.”

Stevens v. Miller, 676 F.3d 62, 67-68 (2d Cir. 2012). 1

     The motion must be denied for other reasons as well.          The

substance of the Boocks’ argument was already considered and

rejected in an Opinion of August 25, 2019.        See SEC v. Boock,

No. 09cv8261(DLC), 2011 WL 3792819, at *6 n.2 (S.D.N.Y. Aug. 25,

2011).   As explained in that Opinion, the statements in Boock’s

February 1, 2011 affirmation “all directly contradict his

deposition testimony that the SEC had made no promises to him in

exchange for his admissions, that he was not under duress, and

that his admissions were not related to his or his wife’s health

conditions.”   Id.   The statements were properly disregarded




1 Even if the motion were properly considered under Rule
60(b)(6), it would still be denied because it was not filed
“within a reasonable time.” See Fed. R. Civ. P. 60(c).
                                    5
    Case 1:09-cv-08261-DLC-DCF Document 269 Filed 05/10/19 Page 6 of 7



pursuant to Estate of Hamilton v. City of New York, 627 F.3d 50,

54 (2d Cir. 2010) (“It is well settled in this circuit that a

party’s affidavit which contradicts his own prior deposition

testimony should be disregarded on a motion for summary

judgment.”).   In any event, the judgments against the Boocks

were supported by an abundance of evidence and affirmed by the

Court of Appeals.    The Boocks will not be permitted to continue

to litigate these same issues ad infinitum.

     For the foregoing reasons, it is hereby

     ORDERED that the Boocks’ February 28, 2019 motion to void

judgments is denied.

     IT IS FURTHER ORDERED that the Boocks may not file any

additional motion in this case related to the 2012 and 2015

judgments without prior leave of Court.



     SO ORDERED:

Dated:    New York, New York
          May 10, 2019

                                  ____________________________
                                          DENISE COTE
                                  United States District Judge




                                    6
   Case 1:09-cv-08261-DLC-DCF Document 269 Filed 05/10/19 Page 7 of 7




Copies mailed to:

Irwin Boock
Birte Boock
500 Hidden Trail
Toronto, Ontario
M2R 3R5

Irwin Boock
Birte Boock
P.O. Box 8173 RPO The Concourse
North York, Ontario
M2R 3X1




                                   7
